572 F.2d 650
97 L.R.R.M. (BNA) 3134, 83 Lab.Cas.  P 10,467
Dennis COHN, Daniel J. Mathers, Ralph E. Gosnell, Harry F.Miles, Thomas P. Meduna, Appellees,v.UNION PACIFIC RAILROAD CO., Appellant,andSystem Federation No. 105, Railway Employees' Department,AFL-CIO, Intervenor-Appellant.
Nos. 77-1227, 77-1228, 77-1229, 77-1230, 77-1231, 77-1264,77-1265, 77-1266, 77-1267 and 77-1268.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 15, 1977.Decided March 27, 1978.

1
John J. Marchant, F. Jerome Given and Daniel P. Morisseau, Omaha, Neb., on brief, for Union Pac. R. Co.


2
Richard R. Lyman, Toledo, Ohio, Edward J. Hickey, Jr., William J. Hickey and Michael S. Wolly, Washington, D. C., on brief for System Federation No. 105.


3
William H. Berger, U. S. Dept. of Labor, Atlanta, Ga., Daniel Wherry, U. S. Atty., Omaha, Neb., Carin Ann Clauss, Donald S. Shire, Washington, D. C., on brief, for appellees.


4
Before BRIGHT and ROSS, Circuit Judges, and HARPER, Senior District Judge.*


5
HARPER, Senior District Judge.


6
This is a timely appeal by defendant and intervenor from final judgment on these consolidated cases wherein the District Court entered judgment for the plaintiffs under the Vietnam Era Readjustment Assistance Act of 1974, 38 U.S.C. § 2021 et seq.


7
The facts, the issues and the basis of the decision are fully stated in Judge Denney's well-reasoned opinion in Cohn v. Union Pacific Railroad Company, 427 F. Supp. 717 (D.Neb.1977).


8
Our examination of records and briefs satisfies us that the trial court's decision is supported by substantial evidence and is not induced by any erroneous view of the law.  In addition to the cases relied on by the District Judge to support his opinion, the case of Alabama Power Company v. Davis, 431 U.S. 581, 97 S. Ct. 2002, 52 L. Ed. 2d 595 (1977), supports the judgment of the District Court.


9
We affirm on the basis of the trial court's reported opinion.



*
 The Honorable Roy W. Harper, Senior United States District Judge for the Eastern District of Missouri, sitting by designation